Citation Nr: 1426456	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for tinnitus.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for a sinus disability.

5.  Whether an adequate and timely notice of disagreement was filed as to the claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2010 and September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Houston, Texas.

The issues of service connection for a sinus disability, the reopened claim of service connection for bilateral peripheral neuropathy of the lower extremities, and whether adequate and timely notice of disagreement was filed as to the claim of service connection for a low back are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in June 2007, the RO denied service connection for bilateral peripheral neuropathy of the lower extremities and the claims to reopen service connection for hearing loss and tinnitus; after the Veteran was notified of the adverse decision and of his right to appeal, he did not perfect his appeal and the decision became final by operation of law based on the evidence then of record.

2.  The additional evidence presented since the June 2006 rating decision as it pertains to the Veteran's hearing loss and tinnitus claims is cumulative of evidence previously considered.

3.  The additional evidence presented since the July 2006 rating decision as it relates to the bilateral peripheral neuropathy of the lower extremities claim relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The June 2007 RO decision, which denied the Veteran's claims of service connection for hearing loss, tinnitus, and bilateral peripheral neuropathy of the lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2006).

2.  New and material evidence has not been presented to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been presented to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been presented to reopen the claim of service connection for bilateral peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and implemented, in part, at 38 C.F.R § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In a new and material evidence claim, the VCAA notice must also include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was notified of the type of evidence necessary to reopen the claims of service connection for a bilateral hearing loss, tinnitus, and bilateral peripheral neuropathy of the lower extremities, namely, new and material evidence and what each of those terms-"new" and "material"-meant.  The Veteran was notified when and why the claims were previously denied.  See Kent, 20 Vet. App. at 1.

The Veteran was also notified of the type of evidence needed to substantiate the underlying claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The RO provided pre-adjudication VCAA notice by letters dated in May 2010 and July 2011.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess, 19 Vet. App. at 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  Thus, VA's duty to notify has been met.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, Social Security Administration (SSA) records, and private treatment records.  

Second, the duty to assist also includes providing an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the threshold for securing a medical opinion has not been met for the bilateral hearing loss and tinnitus claims because an examination is not required when a previously denied claim is not reopened based on the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(iii).

As there is no indication of the existence of additional evidence to substantiate the hearing loss and tinnitus claims, no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


II. Petition to Reopen Previously Denied Claims

Principles of Reopening

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Hearing Loss and Tinnitus

In a rating decision dated in March 1999, the RO denied the initial claim of service connection for bilateral hearing loss because the Veteran did not have a hearing loss disability for VA purposes.  After the Veteran was notified of the decision in April 1999 and of his right to appeal, he did not appeal his claim for hearing loss, and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  See 38 C.F.R. § 3.156(b).

In the same rating decision dated in March 1999, the RO also denied service connection for tinnitus because service treatment records did not show a complaint of tinnitus and a VA examination revealed possible civilian occupational noise exposure with tinnitus onset many years after service.  The Veteran submitted a notice of disagreement indicating that the ringing in his ears began in service and worsened within the last four to five years.  A supplemental statement of the case was issued; however, the Veteran did not perfect his appeal and the decision.

The evidence of record and previously considered at the time of the RO decision in March 1999 consists of service treatment records and a VA examination.  Service treatment records did not show any complaint, diagnosis, or treatment for bilateral hearing loss or tinnitus.  On VA examination in February 1999, the Veteran reported ringing in both of his ears for four to five years.  He also reported a history of occupational noise exposure in the military and on the oil rig where hearing protection was used.  Following an audiogram, the audiologist assessed normal hearing sensitivity and normal middle ear function bilaterally.  She opined that the Veteran's tinnitus was not related to his military noise exposure and noted that the Veteran reported the onset of tinnitus that began four to five years prior.  

In November 2006, the Veteran filed a claim to reopen the claims of service connection for hearing loss and tinnitus.  In support of his claims, the Veteran submitted a statement noting that he was a plumber in the Air Force.  He also indicated that he was hurt while on active duty and did not receive adequate care during service.  The RO denied the claims to reopen in a June 2007 decision because there was no evidence that hearing loss or tinnitus occurred in or were caused by military service.  The Veteran submitted a notice of disagreement and a supplemental statement of the case was issued; however, he withdrew his appeal and the decision became final by operation of law based on the evidence then of record.  See 38 C.F.R. § 3.156(b).  Thus, by operation of law, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2006).

In May 2010, the Veteran filed the current claims to reopen.

The additional evidence presented since the June 2007 rating decision consists of lay evidence, namely, the Veteran's statements, and medical evidence, namely, SSA records.

In a statement received July 2011, the Veteran stated that he was exposed to military noise during service.  Exposure to military noise, however, was acknowledged and considered in the previous rating decisions.   Instead, there is currently no noncumulative evidence that the Veteran's hearing loss or tinnitus occurred in or was caused by service.  Additionally, SSA records were silent for complaints or treatment for hearing loss or tinnitus.  The SSA records also did not contain evidence that the Veteran has hearing loss or tinnitus that occurred in or was caused by service.

The evidence is cumulative as the Veteran's exposure to military noise was of record at the time of the prior final denial.  New and material evidence has not been received and reopening the claims of service connection for hearing loss and tinnitus is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Bilateral Peripheral Neuropathy of the Lower Extremities

In the rating decision dated in June 2007, the RO denied service connection for bilateral peripheral neuropathy of the lower extremities because the service treatment records did not show any complaint, diagnosis, or treatment for bilateral peripheral neuropathy of the lower extremities and there was no evidence that the condition occurred in or was caused by service.  The Veteran submitted a notice of disagreement and a supplemental statement of the case was issued; however, he withdrew his appeal and the decision became final by operation of law based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2006).

The evidence of record and previously considered at the time of the RO decision in June 2007 consists of service treatment records and the Veteran's statements.  Service treatment records did not show any complaint, diagnosis, or treatment for bilateral peripheral neuropathy of the lower extremities.  In a statement received June 2007, the Veteran reported that he was hurt while on active duty and that he did not receive adequate medical attention.

In May 2010, the Veteran filed the current claim to reopen.

The additional evidence presented since the June 2007 rating decision consists of lay evidence, namely, the Veteran's statements, and medical evidence, namely, SSA records.

Because the lay statements are sufficient to reopen the claim, the Board need not address the SSA records.

In a statement received June 2011, the Veteran stated that he experienced tingling and numbness in his feet and legs since military service.

The Veteran is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the credibility of the statements is presumed for the purposes of this analysis.  See Justus, 3 Vet. App. at 513.  Moreover, the threshold for reopening a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As the additional evidence relates to an unestablished fact necessary to substantiate the claim of peripheral neuropathy of the bilateral lower extremities, namely, evidence that the disability occurred in service, and the lack of such evidence was the basis for the previous final denial of the claim, the evidence is new and material under 38 C.F.R. § 3.156(a).

For this reason, the claim of service connection for bilateral peripheral neuropathy of the lower extremities is reopened.  The reopened claim is further addressed in the remand section.

ORDER

As new and material evidence has not been presented, the claim of service connection for hearing loss is not reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of service connection for tinnitus is not reopened, and the appeal is denied.

As new and material evidence has been presented, the claim of service connection for bilateral peripheral neuropathy of the lower extremities is reopened, and to this extent only the appeal is granted.


REMAND

In correspondence dated January 2012, the Veteran asserted his intent to appeal the claim of service connection for a low back disability.  Subsequently, in a February 2012 letter, the RO notified the Veteran that he did not currently have an appeal pending for a low back disability because the notice of disagreement was received after the one year time limit.  In March 2012, the Veteran disagreed with the RO's assertion that he did not file a timely notice of disagreement to the claim of service connection for a low back disability.  

Whether a notice of disagreement is adequate, and whether a notice of disagreement or a substantive appeal is timely, are appealable issues.  If the Veteran protests an adverse determination made by the AOJ with respect to the timely filing of the notice of disagreement or substantive appeal, the claimant will be furnished with a statement of the case.  38 C.F.R. §§ 19.28, 19.34 (2013).  As a statement of the case has not been issued with respect to the adequacy and timeliness of the notice of disagreement filed in connection with the claim of service connection for a low back disability, the Board is required to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In regard to the reopened claim of service connection for bilateral peripheral neuropathy of the lower extremities, the Veteran presented competent statements of in-service symptoms; however, the record does not contain sufficient evidence regarding whether the Veteran's in-service symptoms are related to his current diagnosis of bilateral peripheral neuropathy.

As to the claim of service connection for a sinus disability, the Veteran's service treatment records indicate that he was treated for an upper respiratory infection and sore throat during service.  The Veteran also reported that he experienced ear, nose, and throat trouble on discharge from active service.  The record does not contain sufficient evidence regarding whether the Veteran's in-service symptoms are related to his current disability.

As the evidence of record is insufficient to decide the claims, further development is needed; thus, the Board finds it necessary to remand these remaining claims on appeal to afford the Veteran VA examinations.  

Accordingly, these issues are REMANDED for the following actions:

1.  Issue a statement of the case for the issue of whether an adequate and timely notice of disagreement was filed as to the claim of service connection for a low back disability.  Inform the Veteran of his appeal rights.  Only if the Veteran perfects an appeal in a timely manner should the claim be certified to the Board.

2.  Afford the Veteran a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability) that bilateral peripheral neuropathy of the lower extremities is related to the Veteran's military service.

In formulating the opinion, the examiner must comment on the Veteran's competent statements of in-service tingling and numbness.

The Veteran's file must be made available to the examiner for review.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, afford the Veteran a VA examination to determine whether it is at least as likely as not (a 50 percent or greater probability)  that the Veteran's sinus disability is related to the Veteran's military service, to include his in-service treatment for an upper respiratory infection and sore throat during service.

The Veteran's file must be made available to the examiner for review.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after completing the above development, readjudicate the claims remaining on appeal, including the reopened claim on the merits.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


